Citation Nr: 1048524	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  06-07 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a higher initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD) with depression and 
tension headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to September 
1997.  He received the Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which, in pertinent part, granted service 
connection for PTSD with a noncompensable rating assigned, 
effective March 5, 2004.

The November 2004 rating decision also denied entitlement to 
service connection for asthma, a bilateral knee disability, 
headaches, tinnitus, bilateral hearing loss and a bilateral hand 
injury.  However, an appeal was initiated only regarding the 
issues of entitlement to a higher initial rating for PTSD and 
service connection for asthma, tinnitus and headaches.  

In a December 2004 rating decision, an increased initial rating 
of 30 percent was granted for PTSD, effective March 5, 2004.

A September 2008 rating decision granted service connection for 
asthma and tinnitus.  This represented a full grant of benefits 
on appeal, the issues will not be considered.  

The September 2008 rating decision also granted service 
connection for tension headaches in finding that they were an 
element of the service connected psychiatric disability.  
38 U.S.C.A. § 7105 (West 2002); see also Baughman v. Derwinski, 1 
Vet. App. 563, 566 (1991) (listing a condition on a rating 
decision as part of a service connected disability has the effect 
of granting service connection).   The RO recharacterized the 
issue of the initial rating of PTSD as entitlement to a higher 
initial rating in excess of 30 percent for PTSD with depression 
and tension headaches.  This issue is considered below.  

The Veteran was scheduled for a videoconference hearing before 
the Board in February 2009.  Prior to the hearing, he requested 
that it be cancelled.  Therefore, the request for a hearing is 
considered withdrawn.  38 C.F.R. § 20.704(d) (2010). 

In March 2009, the Board remanded the claim for additional 
development.  That development has been completed, and the case 
has been returned to the Board.  


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social 
impairment that most nearly approximates reduced reliability and 
productivity due to symptoms such as panic symptoms more than 
once a week, disturbances of motivation and mood and difficulty 
in establishing and maintaining effective work and social 
relationships without deficiencies in most of the areas of work, 
school, family, judgment and thinking.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.304(f), 
4.125, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).
This appeal arises from disagreement with an initial evaluation 
following the grant of service connection.  The courts have held 
that once service connection is granted, the claim is 
substantiated, additional VCAA notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as an effective date) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Id.  There has been no allegation of error 
in this case.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c), (d) (2010).  This "duty to assist" contemplates that 
VA will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that VA 
will provide a medical examination or obtain an opinion when 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, VA (including Vet Center) 
and private treatment records.  Additionally, the Veteran was 
provided VA examinations in September 2004, June 2009 and 
February 2010 for PTSD with depression and tension headaches.  
Taken together, the examinations are adequate.

The Board finds that VA has complied with the VCAA's notification 
and assistance requirements.  

Legal Criteria- Initial Rating

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2010).

The Board has a duty to acknowledge and consider all regulations 
that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The medical as well as industrial history is to 
be considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 C.F.R. §§ 
4.1, 4.2, 4.10.

Evidence to be considered in the appeal of an initial disability 
rating is not limited to that reflecting the current severity of 
the disorder.  In cases where an initially assigned disability 
evaluation has been disagreed with, it is possible for a veteran 
to be awarded separate percentage evaluations for separate 
periods based on the facts found during the initial evaluation 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2010).

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2010).  

The schedular criteria, effective as of November 7, 1996, 
incorporate the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  
38 C.F.R. §§ 4.125, 4.130 (2010).

A rating of 30 percent is warranted for PTSD if there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, or mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 50 percent rating is warranted if PTSD is productive of 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
compete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id.

While the list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, but 
are not meant to be exhaustive, and the Board would not need to 
find all or even some of the symptoms to award a specific 
evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  
On the other hand without the examples listed in the rating 
criteria it would be difficult to determine the difference 
between a 30 and 50 percent rating.  If the evidence shows that 
the veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by the 
symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Id.

A 70 percent rating, will be assigned for PTSD manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.  Id.

The criteria for a 70 percent rating for PTSD are met if there 
are deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. Principi, 15 
Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. 4.130, 
Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that 
the Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. 
(DSM-IV) at 32).

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id. 

The list of symptoms under the rating criteria are meant to be 
examples of symptoms that would warrant the evaluation, but are 
not meant to be exhaustive, and the Board need not find all or 
even some of the symptoms to award a specific evaluation.  
Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  

Tension headaches are associated with service connected PTSD and 
depression.  Tension headaches may be rated by analogy migraines.  
38 C.F.R. § 4.124a, Diagnostic Code 8199-8100. See 38 C.F.R. § 
4.20 (2010) (when an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury in 
which not only the functions affected, but also the anatomical 
localization and symptomatology, are closely analogous).  Under 
this Code, a 10 percent rating is provided for migraines with 
characteristic prostrating attacks averaging one in 2 months over 
the last several months.  A 30 percent rating is for assignment 
where there are characteristic prostrating attacks occurring on 
average once a month over the last several months.  A 50 percent 
disability rating is warranted for very frequent completely 
prostrating and prolonged attacks productive of severe economic 
inadaptability.  Diagnostic Code 8100.

The rating criteria do not define "prostrating."  By way of 
reference, the Board notes that according to WEBSTER'S NEW 
COLLEGE DICTIONARY, 909 (3rd Ed. 2008), "prostration" is defined 
as "complete exhaustion."  A very similar definition is found in 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in 
which "prostration" is defined as "extreme exhaustion or 
powerlessness." 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  

Analysis

The Veteran has endorsed many of the symptoms associated with a 
50 percent disability rating for PTSD, including anxiety, 
nightmares, trouble sleeping, irritability, difficulty trusting 
other people, social isolation, intrusive memories, avoidance 
behavior, occasional depression, hypervigilance and some 
difficulties with work performance.  

In a June 2004 private treatment record, the Veteran endorsed 
sleep disturbance, irritability, nightmares, and avoidance 
behavior.  He stated that he was less interested in activities he 
used to enjoy, such as sports games and concerts and did not have 
any close friends outside of his immediate family.  He also had 
daily problems with anger which negatively impacted his 
relationships.  

In a September 2004 VA PTSD examination, the Veteran described 
decreased motivation and interest in activities or hobbies as 
well as occasional depression.  The examiner noted high and 
increasing anxiety although the Veteran denied actual panic 
attacks.  The Veteran stated that he recently began having 
trouble with irritability and reported that he usually lost his 
temper and had an angry verbal outburst at least once per day.  
The examiner found that his mood was quite anxious and his affect 
was consistent with his increased psychomotor activity and 
generalized motor behavior.  

During a June 2009 VA examination, the Veteran's mood was mildly 
anxious and his affect showed some increased psychomotor 
agitation with nail biting and fidgeting.  While his motivation 
and interest levels were described as fair, the examiner found 
that his thought processes and communication were now somewhat 
impaired due to difficulties with his short-term memory and 
concentration.  Social functioning was impaired due to his high 
level of anxiety and avoidance behavior.  The Veteran reported 
panic symptoms with some tremor but denied shortness of breath or 
palpitations.  He avoided crowds and did not generally socialize.  
The examiner found that the Veteran was employable from a 
psychiatric standpoint but noted that he would do best in 
settings in which he had little or no contact with the public and 
loose supervision due to his PTSD symptoms.    

The Veteran received a third VA examination in February 2010 
where he continued to report intrusive memories, depression, 
irritability, anxiety and social isolation.  He endorsed low 
frustration tolerance with his children and, although he remained 
employed full-time, he was having difficulty at work when dealing 
with customers.  He also described sleep disturbance and 
concentration problems.  

The Veteran has not endorsed all of the symptoms listed under the 
criteria for a 50 percent rating.  However, he endorsed panic 
symptoms, trouble with memory and concentration, disturbances in 
motivation and mood, high anxiety, and difficulty in establishing 
and maintaining effective work and social relationships.  
Furthermore, the list of symptoms under the rating criteria are 
meant to be examples of symptoms that would warrant the 
evaluation, but are not meant to be exhaustive, and the Board 
need not find all or even some of the symptoms to award a 
specific evaluation.  Mauerhan v. Principi, 16 Vet. App. at 442-
3. 

The Board also acknowledges that while the September 2004 VA 
examiner described the PTSD symptomatology as moderate to severe, 
the June 2009 VA examiner diagnosed mild to moderate PTSD and the 
February 2010 VA examiner described the Veteran's stressors as 
mild.  However, the GAF scores assigned have been between 51 and 
58 for PTSD, which are indicative of moderate symptoms such as 
few friends, conflicts with peers or co-workers, and occasional 
panic attacks.  The GAF scores are consistent with and support 
the assignment of a 50 percent disability rating.  

Despite his PTSD symptoms, the Veteran consistently described a 
good relationship with his wife and children and participated in 
hobbies such as watching sports and television with his family 
and working to get back in shape.  Although he described 
occasional difficulties dealing with customers at work, he was 
continuously employed full time at the same job and stated that 
he received consistent positive work performance evaluations.  At 
all times, his judgment was intact and he denied any suicidal or 
homicidal ideation and hallucinations.  Although he described 
panic symptoms and anxiety, he denied panic attacks.  He also 
maintained the ability to complete activities of daily living and 
attend to personal hygiene.  Therefore, a 70 percent disability 
rating is not warranted.  

Given these symptoms and medical evidence of record, the 
Veteran's disability most nearly approximates the criteria for a 
50 percent rating for the entire period on appeal.

A question remains as to whether a separate rating is warranted 
for tension headaches.  See 38 C.F.R. § 4.25(b) (2010) (providing 
that in general separate disabilities are to be rated 
separately).

In order to warrant a separate compensable rating, the Veteran's 
headaches must be associated with characteristic prostrating 
attacks averaging one in 2 months over last several months.  
Diagnostic Code 8100.  There is no evidence of disability 
approximating that level.  During a June 2009 VA examination, the 
Veteran reported that he had two to three headaches per week and 
rated them as a six or seven out of ten on the pain scale.  There 
had been no nausea or vomiting and only occasional sensitivity to 
light and slight sensitivity to sound.  He stated that the 
headaches became prostrating two to three times per year and that 
his medication somewhat relieved his symptoms.  The last 
prostrating type episode was the year before.  

The Veteran received a VA neurological examination in February 
2010 where he reported that since beginning medication, he 
generally did not have severe headaches any longer.  At the time 
of the examination, he had two to three headaches per week that 
were severe enough to take prescribed medication and one to two 
per week that required over-the-counter pain medication.  His 
medication generally relieved his symptoms before the headaches 
became severe.  He stated that his more severe headaches were 
infrequent and that he had only missed one day of work in the 
last year due to a severe headache.  

The Veteran has not reported that he is currently having 
prostrating attacks.  Even if his statement during the June 2009 
VA examination could be read to mean that he has had two to three 
prostrating attacks per year, this does not rise to a compensable 
level requiring one every two months for several months.  There 
is no other evidence of prostrating attacks occurring with the 
frequency that would warrant a separate compensable rating.  
There is also no evidence that the headaches are related to a 
traumatic brain injury.  Hence, rating on that basis is not 
warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8045) (2008 & 
2010).  Therefore, a separate compensable rating for tension 
headaches is not warranted.  

The criteria for an initial rating of 50 percent for PTSD are 
met.  The evidence is against a finding that the disability meets 
or approximates the criteria for a higher initial rating at any 
time during the appeal period.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21.



ORDER

An initial rating of 50 percent, but no more, for PTSD is granted 
for the entire period on appeal.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


